Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Thomas McPhillips Raffaelli, Appellant                Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No. 11-C-
No. 06-14-00082-CV         v.                         0202-102).        Memorandum Opinion
                                                      delivered by Justice Moseley, Chief Justice
Fredye Long Alford, Appellee                          Morriss and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the costs of this appeal be taxed against the party incurring them.


                                                       RENDERED NOVEMBER 14, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk